Citation Nr: 0304532	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-02 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel 




INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.  

This appeal arises from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO) which denied the veteran's claim of 
entitlement to service connection for bilateral knee 
disability. 

Other issue

This case was remanded in January 2003 by the Board of 
Veterans' Appeals (the Board) to the RO for adjudication of 
the raised issue of whether clear and unmistakable error 
(CUE) was shown in a February 1972 rating action that denied 
entitlement to service connection for bilateral knee 
disability.  Board action on the
issue of entitlement to service connection for knee 
disability was deferred pending adjudication of the CUE 
claim.     

A February 2003 rating decision determined that the February 
1972 rating action denying service connection for bilateral 
knee disability was not clearly and unmistakably erroneous.  
The veteran was notified of the denial later in February 
2003.  No subsequent correspondence is on file from the 
veteran or his representative.  The issue of whether the 
February 1972 rating action was clearly and unmistakably 
erroneous in denying service connection for bilateral knee 
disability is not currently before the Board.  See 
38 U.S.C.A. § 7195; Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service 
connection for bilateral knee disability was denied by the 
RO in February 1972.  

2.  Evidence which is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral knee disability has not been received since the 
February 1972 RO decision.


CONCLUSION OF LAW

The February 1972 RO decision which denied the veteran's 
claim of entitlement to service connection for bilateral knee 
disability is final.  The veteran has not submitted new and 
material evidence to reopen his claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2000); 38 C.F.R. § 
20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral knee disability.  

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision.

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
The VCAA applies to all pending claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of relevant evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations 
are accordingly generally applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who 
is responsible for obtaining such evidence did not meet 
the standard erected by the VCAA]. 

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court 
of Appeals for Veterans Claims (the Court) has held that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 
38 C.F.R. § 3.159(b), as amended, which pertain to VA's 
duty to notify a claimant who had submitted a complete or 
substantially complete application, apply to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issue on 
appeal.  The veteran was informed in the January 2002 
Statement of the Case of the relevant law and regulations, 
including on finality, and the types of evidence that 
could be submitted by him in support of his claim.  

Crucially, a letter was sent by VA to the veteran in 
March 2002, with a copy to his representative, in which 
the veteran was specifically informed as to what 
evidence he needed to submit to substantiate a claim for 
service connection.  He was informed that to establish 
entitlement to service connected compensation benefits, 
the evidence must show that he currently has the claimed 
condition and show that a reasonable possibility that 
the claimed condition is related to his military 
service.  The letter explained that VA would obtain 
government records and would make reasonable efforts to 
help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he 
was responsible for providing sufficient information to 
VA to identify the custodian of any records.  Further, 
he was advised that it remained his responsibility to 
ensure that VA received the relevant nongovernmental 
records.  The veteran was given 30 days from the date of 
the letter to respond.  No additional medical evidence 
was received from the veteran or his representative.    

Based on the information provided to the veteran and his 
representative, specifically the March 2002 letter, the 
Board finds that VA's statutory duty to notify the 
veteran has been satisfied.

Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA 
also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
However, the issue on appeal involves the matter of 
whether a previously denied claim may be reopened.  Under 
such circumstances, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The 
veteran has not pointed to any evidence pertinent to the 
issue on appeal which exists and which has not been 
associated with his VA claims folder.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that to the 
extent required the issue of whether new and material 
evidence has been submitted with respect to service 
connection for bilateral knee disability has been 
developed in conformity with the spirit of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
issue on appeal. 

Relevant law and regulations

Service connection - in general

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a pre-existing disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Temporary or intermittent flare-ups during 
service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying 
condition, as contrasted to the symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. 
Brown, 8 Vet. App. 529, 536-7 (1996).

The Board observes in passing that the above law and 
regulations were essentially the same in 1972.

Finality/new and material evidence

In general, RO decisions which are unappealed become 
final.  
See 38 U.S.C.A.  § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), VA must reopen a finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.   "If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, [VA] shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994). 

An adjudicator must follow a two-step process in 
evaluating previously denied claims.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  First, the adjudicator must 
determine whether the evidence added to the record since 
the last final decision is new and material.  If new and 
material evidence is presented or secured with respect to 
a claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, 
after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated 
that the first question for the decision maker is whether 
newly-presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  The second question is whether 
the evidence is "probative" of the "issue at hand."  
Evans, 9 Vet. App. at 283.  Evidence is probative when it 
tends to prove, or actually proves an issue.  The third 
question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome 
of the claim on the merits would be changed.  Dolan v. 
Brown, 9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 
283.

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the veteran 
filed his request to reopen his claim in March 2000, the 
earlier version of the law remains applicable in this 
case.  

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2000).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
Court has further held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

Factual background

The veteran's original claim of entitlement to service 
connection for bilateral knee disability was denied in an 
unappealed rating decision dated in February 1972.  The 
Board will therefore review the evidence of record up to 
that decision and then describe the evidence added to the 
record after that decision.

The "old" evidence

According to the veteran's May 1960 enlistment medical 
history report, he had a "trick or locked knee"; it was 
noted that he had had prior surgery on the left knee for 
torn cartilage in June 1959.  Medical examination in May 
1960 was normal for the lower extremities; there was a 4 
inch scar on the left knee.  

The veteran entered service in June 1960.  It was noted in 
August 1960 that the veteran had apparently had a 
meniscectomy one year earlier and had not had any trouble 
until about two weeks earlier when his knee dislocated; 
there was a hard lump in the left popliteal region.  X-
rays of the left knee were negative.  Medical examination 
in October 1960 showed scarring of the left knee.  

It was noted in August 1961 that the veteran had a 
dislocating or displacing right patella and that there was 
some increased lateral excursion of the left patella.
It was reported in January 1962 that the veteran had a 
history of recurrent dislocation of the kneecaps, greater 
on the left.  The veteran was hospitalized in July 1962 
with a diagnosis was dislocation, recurrent, both patella, 
of unknown cause, existed prior to service.  Examination 
of the knees in July 1962 showed bilateral unstable 
patella with a well healed incision of the left knee.  The 
veteran underwent physical therapy.  The discharge 
diagnosis was dislocation, recurrent, bilateral, patella, 
of unknown cause, did not exist prior to service entrance.  

The veteran was hospitalized in January 1963 with a knee 
condition that was noted to have existed prior to service 
entrance.  According to a May 1963 Board of Medical Survey 
report, the veteran was hospitalized with complaints of 
bilateral knee pain and a diagnosis of recurrent 
dislocation of bilateral patella.  Physical examination 
revealed bilateral unstable patellae that could be easily 
subluxed with the knee in full extension; there was a 
moderately tender mass over the anterolateral aspect of 
the right knee.  X-rays of the knees were negative.  It 
was felt that a diagnosis of dislocation, recurrent, 
patella, bilateral was appropriate.  The veteran was 
considered unfit for further service by reason of physical 
disability that was neither incurred in nor aggravated by 
active service.  The veteran separate from service in June 
1963.

The veteran was admitted to a private hospital in January 
1970 with the diagnosis of chondromalacia and tear of the 
medial meniscus of the right knee.  He complained of a 
long history of bilateral knee pain.  He underwent 
patellar shave and right medial meniscectomy.

The February 1972 RO decision

A claim for entitlement to service connection for 
bilateral knee disability was received by VA in October 
1971.  In his claim, VA Form 21-526, the veteran reported 
injuring both knees in 1960 and in 1963 [items 19 and 
19A].

The veteran's claim was denied by VA rating decision dated 
in February 1972 because it was concluded that the 
disability existed prior to service and was not aggravated 
therein.  The veteran was notified of the denial in March 
1972.  He did not appeal.

The additional evidence

In March 2000, the veteran requested that his claim of 
entitlement to service connection for bilateral knee 
disability be reopened.

Evidence received since February 1972 consists of VA 
treatment records dated from October 1998 to September 
2000 and a June 2000 statement from the veteran in which 
he refers to knee problems in service.  

Most of the medical records which have been recently added 
to the record involve the veteran's psychiatric and 
shoulder problems which are not at issue here.  The recent 
treatment records contain only two references to the 
veteran's knees.  It was noted in January 1999 that the 
veteran had a history of multiple knee surgeries.  It was 
noted in July 1999 that the veteran could return in 
several months regarding his knee symptoms.  None of the 
medical treatment records reference the veteran's service.   

A September 2000 RO rating decision determined that new 
and material evidence had not been received to reopen a 
claim for service connection for bilateral knee 
disability.  The veteran was notified of the denial in 
October 2000, and he timely appealed.

Analysis

As discussed by the Board in the law and regulations section 
above, in order for the veteran's claim to be reopened, new 
and material evidence must be of record.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  The Board 
observes that there must be new and material evidence as to 
any aspect of the veteran's claim which was lacking at the 
time of the last final denial in order to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran's claim was denied in February 1972 because it 
was determined that a bilateral knee disability had existed 
prior to service entrance and had not been aggravated by 
service.  The RO's decision was based service medical 
records, which have been recapitulated above and which in 
essence indicate that the veteran had a bilateral knee 
disability on entering service and that such disability was 
not aggravated by service.  In particular, a service Medical 
Board in March 1963 determined that the veteran was unfit for 
service by reason of his bilateral knee disability that was 
neither incurred in nor aggravated by active service.  There 
was no medical evidence of record in February 1972 which 
supported the veteran's contention that he injured both knees 
in service. 
 
The only pertinent medical evidence received by VA since 
February 1972 consists of two references to the veteran's 
knees: the January 1999 notation of a history of multiple 
knee surgeries and the July 1999 notation that the veteran 
could return in several months regarding his knee symptoms.  
Neither of those records tends to indicate that the bilateral 
knee condition was incurred in or aggravated by the veteran's 
military service.  

In sum, there is still no medical evidence that the veteran 
currently has a knee disability that was incurred in or 
aggravated by service.  The Court has held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus, does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).    Medical nexus 
evidence is still lacking.

The June 2000 statement from the veteran is in essence 
duplicative of his contentions on file prior to February 1972 
and is not new.  To the extent that the veteran continues to 
contend that he has a knee disability due to service, this is 
essentially repetitive of statements he previously made.  As 
such, the statement is not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Moreover, it is now well 
established that lay statements cannot be used to establish a 
nexus between a current disability and service.  A layperson 
without medical training, such as the veteran, is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court specifically noted "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  The veteran's statement is therefore also not 
material.  

In short, the veteran has not submitted competent medical 
evidence which serves to link a current knee disability to 
service.  In the absence of such evidence, his claim may not 
be reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability].  Because 
the evidence submitted since February 1972 is not new and 
material, the claim of service connection for bilateral knee 
disability is not reopened and the benefit sought on appeal 
remains denied.




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral knee 
disability not having been submitted, the claim is not 
reopened and the benefit sought on appeal remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

